8 N.Y.2d 911 (1960)
Sidney Meltzer et al., Plaintiffs,
v.
Jacob S. Grazi, Appellant. William H. McCaffrey, Jr., as Temporary Receiver of Douglaston Estates, Inc., Respondents.
Court of Appeals of the State of New York.
Submitted June 6, 1960.
Decided June 9, 1960.
William H. McCaffrey, Jr., in person, for motion.
Charles Sutton opposed.
Motion granted and appeal dismissed, with costs and $10 costs of motion, upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.